DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	Applicant’s amendments of claims 1, 3, and 10-12 are acknowledged by the Examiner. 
	Applicant’s amendment of claim 1 has overcome the claim objection. Therefore, the claim objection of claim 1 is withdrawn. 
	Applicant’s amendment of claims 3, 10, and 11 have overcome the rejection under 35 U.S.C. 112(b). Therefore, the rejections under 35 U.S.C. 112(b) of claims 3, 10, and 11 are withdrawn. 
	Applicant’s amendment of claim 11 has overcome the rejection under 35 U.S.C. 112(d). Therefore, the rejection under 35 U.S.C. 112(d) of claim 11 is withdrawn. 
	Claims 1-20 are currently pending in the application. 
Response to Arguments
	Applicant’s arguments with respect to the drawing objection are considered to be persuasive. Therefore, the drawing objection is withdrawn. 
	Applicant’s arguments with respect to the claim interpretation of claim 3 are acknowledged. Examiner first indicates that 35 U.S.C. 112(f) is not a form of rejection, merely a statement of how Examiner is interpreting a broad recitation of elements in the claim, such as the indicated “adjustment element” being interpreted as a “hexagon socket”. Examiner secondly indicates, that while Applicant’s specification provides support and structure for “an adjustment element”, the claim does not. Thus, Examiner reviewed Applicant’s specification to determine what structures would be encompassed by “an adjustment element”. If Applicant disagrees with Examiner’s interpretation of “an adjustment element”, then Applicant should indicate which specific structures should correspond to the adjustment element with support to their specification, currently Examiner has relied upon page 4 of Applicant’s specification which states “The adjustment element is preferably a positive- locking element, in particular a hexagon socket. Of course, other positive-locking elements are also possible” for the interpretation of adjustment element. Examiner has also indicated other structures in the claims which similarly do not recite sufficient structure and has indicated how they are being interpreted as well.
	In regards to Applicant’s arguments that Campbell does not disclose or suggest a joint for an orthopedic device as recited in claims 1, 11, and 12, specifically “an orthopedic device including a first element, at least one elastic element positioned on a support, a second element, where the support includes a contact element which rests against the second element upon reaching the first angle of engagement, and the contact element can be adjusted when the joint is in the assembled state such that a first angle of engagement and a preload of the elastic element can be adjusted independently of one another as recited in claims 1, 11, and 12”. Examiner respectfully disagrees and asserts that Campbell [0077] teaches to the adjustment of 48 to adjust a preload of 46, and [0078] teaches an adjustment of 31 setting a maximum limit on plantar flexion (setting the first angle of engagement) thus a first angle of engagement and a preload may be adjusted independently, by adjustment of 31 and 48 independently). Thus, Campbell in addition to describing the structures as indicated, also discloses adjusting the elastic element, and contact element when the joint is assembled. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim 1 recites the limitations “a first element”, “a second element”, “at least one elastic element”, and “contact element”.
After reviewing Applicant’s specification, the structures which corresponds to these structures are an upper leg support for the “first element”, a lower leg support for the “second element”, a helical/disc spring or any elastic response material for the “elastic element”, and a portion of a plunger which contacts the lower leg support for the “contact element”. Thus, these elements are being interpreted to cover the indicated structures as described in the specification and equivalent structures which provide equivalent functionality.
Claim 3 recites the limitation “adjustment element” thus reciting indirectly, “an element for adjusting” which includes a nonce term modified by functional language. Thus these limitations will be given their broadest reasonable interpretation. 
After reviewing Applicant’s specification, the structure which corresponds to this structure is “a hexagon socket”. Thus an adjustment element is being interpreted to cover the hexagon socket as described in the specification and equivalent structures.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 11, and 12 recites the limitation "the assembled state" in the newly amended portions of the claims.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, Examiner will interpret “the assembled state” as “an assembled state”.
	Claims 2-10, and 13-20 are rejected under 35 U.S.C. 112(b) as being dependent on a rejected claim. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 and 10-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Campbell et al. (US 2016/0361189 A1) (hereinafter Campbell).
In regards to claim 1, Campbell discloses a joint (10; see [0072]; see figure 1a) for an orthopedic device (ankle joint device; see [0072]), the joint (10) comprising;
a first element (16, 12; see [0072]; see figure 1a);
at least one elastic element (46; see [0075]; see figure 7) positioned on a support (36; see [0074]; see figure 9; see figure 7 that 36 comprises multiple structures, including 42 and 44, it can be seen in figure 9 that 46 is mounted on both structures 42 and 44, thus 46 is positioned on 36), the support (36) mounted on the first element (16, 12; see figures 1a-10 that 36 is indirectly mounted onto 16 via 12 similar to applicant’s own invention as seen in figure 2); 
a second element (17; see [0072]; see figure 1a) which is pivotally arranged on the first element (16, 12; see figures 2-3, and 9-10 that 17 is pivotally arranged on 16 via 12) and can be swiveled in a direction (dorsal and plantar flexion; see [0072]; see figures 2-3, and 9-10), starting from a first angle (see figures 9-10b) of engagement between the first element (16, 12) and the second element (17), against a force applied by the at least one elastic element (46; see [0076]);
wherein the support (36) comprises a contact element (42; see [0075]; see figure 7) which rests against the second element (17) upon reaching the first angle of engagement (see figure 10a), and the contact element (42) can be adjusted when the joint (10) is in the assembled state (see [0078] in reference to 43 of 42 contacting 45 of 31, thus a screwing of 31 further into or out of 10 when 10 is assembled adjusts 42’s movement capabilities) such that the first angle of engagement and a preload of the elastic element (46) can be adjusted independently of one another (see [0077] in reference to the adjustment of 48 to adjust a preload of 46, and [0078] in reference to an adjustment of 31 setting a maximum limit on plantar flexion (setting the first angle of engagement) thus a first angle of engagement and a preload may be adjusted independently, by adjustment of 31 and 48 independently). 
In regards to claim 2, Campbell discloses the invention as discussed above.
Campbell further discloses wherein the support (36) includes an adjustment channel (41; see [0075]; see annotated figure 9), by way of which an adjustment element (48; see [0077]; see figure 9) of the support (36) can be reached in order to adjust the contact element (42; see [0077] in reference to 48 setting a clearance of 44 and thus adjusts the level of plantar flexion 42 is capable of providing).

    PNG
    media_image1.png
    408
    228
    media_image1.png
    Greyscale

In regards to claim 3, Campbell discloses the invention as discussed above.
Campbell further discloses wherein the adjustment element (48; see [0077]; see figure 9) is a positive-locking element (see [0077] in reference to 48 is adjustable by turning, but is immovable via linear forces, thus 48 is construed to be a positive locking element). 
In regards to claim 4, Campbell discloses the invention as discussed above.
Campbell further discloses wherein the support (36) comprises a pre-loading element (31; see [0075]; see figure 9), by way of which a preload of the at least one elastic element (46) can be adjusted (see [0077] in reference to 48 of 31 setting a preload of 46, thus 31 indirectly sets a preload of 46), and the pre-loading element (31) includes a positive locking element (48; see [0077]; see figure 9; see [0077] in reference to 48 is adjustable by turning, but is immovable via linear forces, thus 48 is construed to be a positive locking element).
In regards to claim 5, Campbell discloses the invention as discussed above.
Campbell further discloses wherein the support (36) includes an adjustment channel (41; see [0075]; see figure 9 above), by way of which an adjustment element (44; see [0077]; see figure 9) of the support (36) can be reached (reached via adjustment of 48; see [0077]) in order to adjust the contact element (42), and the adjustment channel (41) extends through the pre-loading element (31; see figure 9 that 31 defines the channel 41 as seen in figure 9).
In regards to claim 6, Campbell discloses the invention as discussed above.
Campbell further discloses wherein the support (36) can be screwed into or removed from a thread on the first element (16, 12) without having to alter at least one of a set preload and a set first angle of engagement (see [0080] in reference to the outer threads of 31 engaging with the inner threads of 12 (see figure 9) thus, 31 of 36 can be screwed into or removed from 16, 12; further 31 can be inserted and removed without adjusting 48 within 31 and therefore can be unscrewed without altering the set preload (see [0077] in reference to 48 setting the preload; see [0080]), further 31 can be inserted and removed without changing a length of 44 and thus would not alter at the set first angle of engagement (see [0078])). 
In regards to claim 7, Campbell discloses the invention as discussed above.
Campbell further discloses wherein the support (36) has a base body (as indicated by A in annotated figure 7 below), which can be or is assembled on the first element (16, 12; see figure 7 that A is assembled on 12), and a slide (43; see [0075]; see figures 7 and 9, 43 slides with adjustment of 17 and therefore is construed to be a slide) which can be displaced relative to the base body (A) and is arranged on the contact element (42; see [0078]; see figures 9 and 10a that 43 slides with the movement of 17). 


    PNG
    media_image2.png
    579
    305
    media_image2.png
    Greyscale

In regards to claim 8, Campbell discloses the invention as discussed above.
Campbell further discloses wherein the slide (43) comprises an end stop (47; see [0078]; see figure 7), which rests on an end stop (45; see [0078]; see figure 7) surface on the base body (A) upon reaching a maximum displacement (PFROMmax; see [0078]; see figure 9) relative to the base body (A). 
In regards to claim 10, Campbell discloses the invention as discussed above.
Campbell further discloses wherein the support (36) comprises a first support (see figure 7 that 36 is a first support) and the joint (10) further comprises a second support (38; see [0074]; see figure 7), and each of the first support (36) and the second support (38) comprises at least one elastic element (46, 56; see [0075] and [0082]; see figure 7), that each applies the force (Fpf and Fdf; see [0080] and [0083]) to the second element (17) in different directions (plantar and dorsiflexion are different directions). 
In regards to claim 11, Campbell discloses the invention as discussed above.
Campbell further discloses a support (36; see [0074]; see figure 9) for a joint (10; see [0072]; see figure 1a) for an orthopedic device (ankle joint device; see [0072]), the joint (10) comprising a first element (16, 12; see [0072]; see figure 1a), a second element (17; see [0072]; see figure 1a) which is pivotally arranged on the first element (16, 12; see figures 2-3, and 9-10 that 17 is pivotally arranged on 16 via 12), and an elastic element (46; see [0075]; see figure 7), the support (36) mounted on the first element (16, 12; see figures 1a-10 that 36 is indirectly mounted onto 16 via 12 similar to applicant’s own invention as seen in figure 2);
wherein the second element (17) can be swiveled in a direction (dorsal and plantar flexion; see [0072]; see figures 2-3, and 9-10), starting from a first angle of engagement (plantar flexion; see figure 10a) between the first element (16, 12) and the second element (17), against a force (Fpf and Fdf; see [0080] and [0083]) applied by the at least one elastic element (46; see [0076]); and 
a contact element (42; see [0075]; see figure 7) which rests against the second element (17) upon reaching the first angle of engagement (see figure 10a) and the contact element (42) can be adjusted when the joint (10) is in the assembled state (see [0078] in reference to 43 of 42 contacting 45 of 31, thus a screwing of 31 further into or out of 10 when 10 is assembled adjusts 42’s movement capabilities) such that the first angle of engagement (plantar flexion) and a preload of the elastic element (46) can be adjusted independently of one another (see [0077] in reference to the adjustment of 48 to adjust a preload of 46, and [0078] in reference to an adjustment of 31 setting a maximum limit on plantar flexion (setting the first angle of engagement) thus a first angle of engagement and a preload may be adjusted independently, by adjustment of 31 and 48 independently).
In regards to claim 12, Campbell discloses a joint (10; see [0072]; see figure 1a) for an orthopedic device (ankle joint device; see [0072]), the joint (10) comprising;
a first element (16, 12; see [0072]; see figure 1a); 
a second element (17; see [0072]; see figure 1a) pivotally connected to the first element (16, 12; see figures 2-3, and 9-10 that 17 is pivotally arranged on 16 via 12), the second element (17) being rotatable in a first direction (rotatable in a plantar flexion direction; see [0072]) starting from a first angle of engagement (angle as seen in figure 10a) between the first (16, 12) and second elements (17; see figures 9-10b); 
a support (36; see [0074]; see figure 9) mounted on the first element (16, 12) and having a contact element (42; see [0075]; see figure 7) that rests against the second element (17) upon reaching the first angle of engagement (see figure 10a); 
at least one elastic element (46; see [0075]; see figure 7) positioned on the support (36; see figure 7 that 36 comprises multiple structures, including 42 and 44, it can be seen in figure 9 that 46 is mounted on both structures 42 and 44, thus 46 is positioned on 36) and configured to apply a force (Fpf ; see [0080]) against the first element (16, 12) during rotation in the first direction (plantar flexion) starting from the first angle of engagement (angle as seen in figure 10a; 46 applies a consequential force against 16, 12 via pushing onto 17); 
wherein the contact element (42) can be adjusted when the joint (10) is in the assembled state (see [0078] in reference to 43 of 42 contacting 45 of 31, thus a screwing of 31 further into or out of 10 when 10 is assembled adjusts 42’s movement capabilities) such that the first angle of engagement (plantar flexion) and a preload of the elastic element (46) can be adjusted independently of one another (see [0077] in reference to the adjustment of 48 to adjust a preload of 46, and [0078] in reference to an adjustment of 31 setting a maximum limit on plantar flexion (setting the first angle of engagement) thus a first angle of engagement and a preload may be adjusted independently, by adjustment of 31 and 48 independently).
In regards to claim 13, Campbell discloses the invention as discussed above.
Campbell further discloses wherein the support (36) includes an adjustment channel (41; see [0075]; see annotated figure 9 above) and an adjustment element (48; see [0077]; see figure 9), the adjustment element (48) being accessible through the adjustment channel (41) to adjust the contact element (42; see [0077] in reference to 48 setting a clearance of 44 and thus adjusts the level of plantar flexion 42 is capable of providing).
In regards to claim 14, Campbell discloses the invention as discussed above.
Campbell further discloses wherein the adjustment element (48) includes a positive-locking hexagon socket (see [0077] in reference to 48 is adjustable by turning, but is immovable via linear forces, thus 48 is construed to be a positive locking element; see figures 1a and 4 that 48 is a hexagon socket).
In regards to claim 15, Campbell discloses the invention as discussed above.
Campbell further discloses wherein the support (36) includes a pre-loading element (31; see [0075]; see figure 9) to adjust a preload of the at least one elastic element (46; see [0077] in reference to 48 of 31 setting a preload of 46, thus 31 indirectly sets a preload of 46), the pre-loading element (31) including a positive-locking element (48; see [0077]; see figure 9; see [0077] in reference to 48 is adjustable by turning, but is immovable via linear forces, thus 48 is construed to be a positive locking element)..
In regards to claim 16, Campbell discloses the invention as discussed above.
Campbell further discloses wherein the support (36) includes an adjustment channel (41; see [0075]; see annotated figure 9 above) and an adjustment element (44; see [0077]; see figure 9), the adjustment element (44) being accessible through the adjustment channel (41; accessible via adjustment of 48; see [0077]) to adjust the contact element (42), the adjustment channel (41) extending through the pre-loading element (31; see figure 9 that 31 defines the channel 41 as seen in figure 9).
In regards to claim 17, Campbell discloses the invention as discussed above.
Campbell further discloses wherein the support (36) threadably connects to a thread on the first element (16, 12; see [0080]; see figure 9) without having to alter at least one of a set preload and a set first angle of engagement (see [0080] in reference to the outer threads of 31 engaging with the inner threads of 12 (see figure 9) thus, 31 of 36 threadably connects to a thread on 16, 12; further 31 can be threadably connected without adjusting 48 within 31 and therefore can be unscrewed without altering the set preload (see [0077] in reference to 48 setting the preload; see [0080]), further 31 can be threadably without changing a length of 44 and thus would not alter at the set first angle of engagement (see [0078]).
In regards to claim 18, Campbell discloses the invention as discussed above.
Campbell further discloses wherein the support (36) has a base body (as indicated by A in annotated figure 7 below) and a slide (43; see [0075]; see figures 7 and 9, 43 slides with adjustment of 17 and therefore is construed to be a slide), the base body (A) being connected to the first element (16, 12; see figure 9 that A is threadably connected to 12), and the slide (43) being displaceable relative to the base body (A; see [0078]; see figures 9 and 10a that 43 slides with the movement of 17 and thus is displaceable relative to A) and being arranged on the contact element (42; see figure 9 that 43 is arranged on 42).


    PNG
    media_image2.png
    579
    305
    media_image2.png
    Greyscale


In regards to claim 19, Campbell discloses the invention as discussed above.
Campbell further discloses wherein the slide (43) comprises an end stop (47; see [0078]; see figure 7) that engages an end stop surface (45; see [0078]; see figure 7) on the base body (A) upon reaching a maximum displacement (PFROMmax; see [0078]; see figure 9) relative to the base body (A).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Campbell et al. (US 2016/0361189 A1) (hereinafter Campbell).
In regards to claim 9, Campbell discloses the invention as discussed above.
Campbell does not explicitly disclose wherein the maximum displacement can be adjusted by displacing at least one of the slide relative to the base body, and the end stop relative to the slide.  
However, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have known, that due to the fact that the base body (A) is threaded into the first element (gon16, 12), the base body (A) is capable of being screwed into and out of the first element (16, 12) thereby displacing the end stop (45). Therefore the invention of Campbell is capable of adjusting the maximum displacement (PFROMmax) by displacing at least one of the slide (43) relative to the base body (A), and the end stop (45) relative to the slide (43; as discussed above A is capable of being screwed into and out of 16, 12, thus displacing end stop (45) relative to slide (43) either in a closer arrangement, or a more distant arrangement thereby adjusting the maximum displacement capabilities of slide (43) (i.e. if a user unscrews base body (A), a desired distance out of first element (16, 12), end stop (45) is placed further away from slide (43) and therefore maximum displacement (PFROMmax ) would increase; and conversely, in a user screws base body (A) further into first element  (16, 12), end stop (45) is placed in a position closer to slide (43) and therefore maximum displacement (PFROMmax )would decrease).
Therefore it would have been obvious to one of ordinary skill in the art that, while Campbell does not explicitly disclose wherein the maximum displacement can be adjusted by displacing at least one of the slide relative to the base body, and the end stop relative to the slide, due to the screwing engagement of base body within the first element that a maximum displacement of the end stop relative to the slide is capable of being adjusted.
In regards to claim 20, Campbell discloses the invention as discussed above.
Campbell does not explicitly disclose wherein the maximum displacement is adjustable by displacing at least one of the slide relative to the base body and the end stop relative to the slide.
However, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have known, that due to the fact that the base body (A) is threaded into the first element (16, 12), the base body (A) is capable of being screwed into and out of the first element (16, 12) thereby displacing the end stop (45). Therefore the invention of Campbell is capable of adjusting the maximum displacement (PFROMmax) by displacing at least one of the slide (43) relative to the base body (A), and the end stop (45) relative to the slide (43; as discussed above A is capable of being screwed into and out of 16, 12, thus displacing end stop (45) relative to slide (43) either in a closer arrangement, or a more distant arrangement thereby adjusting the maximum displacement capabilities of slide (43) (i.e. if a user unscrews base body (A), a desired distance out of first element (16, 12), end stop (45) is placed further away from slide (43) and therefore maximum displacement (PFROMmax ) would increase; and conversely, in a user screws base body (A) further into first element  (16, 12), end stop (45) is placed in a position closer to slide (43) and therefore maximum displacement (PFROMmax )would decrease).
Therefore it would have been obvious to one of ordinary skill in the art that, while Campbell does not explicitly disclose wherein the maximum displacement can be adjusted by displacing at least one of the slide relative to the base body, and the end stop relative to the slide, due to the screwing engagement of base body within the first element that a maximum displacement of the end stop relative to the slide is capable of being adjusted).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Gentz et al. (US 2011/0251539 A1) which discloses a similar joint (10) for an orthopedic device; comprising
a first element (13);
at least one elastic element (16) positioned on a support (11; see figure 4) the support (11) mounted on the first element (13; see figure 1);
a second element (12) which is pivotally arranged on the first element (13; see figure 1 that 12 is indirectly, pivotally arranged on 13) and can be swiveled in a direction (see [0017]).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL MILLER whose telephone number is (571)270-5445. The examiner can normally be reached Mon-Fri 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on 571-270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL A MILLER/Examiner, Art Unit 3786        

/ALIREZA NIA/Supervisory Patent Examiner, Art Unit 3786